*195August 18, 1965
To the Honorable, the Senate of the State of Rhode Island and Providence Plantations
We have received from the HononaJble Senate a resolution requesting, in accordance with the provisions of sec. 2 of art. XII of amendments to the constitution of this state, our written opinion upon the following questions of law pursuant to Senate Resolution 478, passed at the January session 1965.
“1. The revenue ibonds of the Mount Hope bridge authority issued pursuant to sections 24-13-17 through 24-13-19 of the general laws, in chapter 24-13, entitled 'Mount Hope bridge authority,’ having been paid in full, does the state now have the right to charge and collect tolls for the use of the Mount Hope bridge?
“2. Do the provisions of sections 24-12-26 of the general laws in chapter 24-12, entitled 'Rhode Island turnpike and bridge authority,’ as amended by section 14 of chapter 165 of the public laws. 1963, and 24-12-40 (A) of said chapter 24-12, as enacted by section 19 of said chapter 165 of the public laws which vest in the Rhode Island turnpike and bridge authority the title to the Mount Hope bridge and grant to said authority the right to receive the moneys held by the trustee under the trust indenture securing the Mount Hope bridge revenue bonds and to charge and collect tolls for the use of the Mount Hope bridge, violate section 14 of article IV of the constitution of the State of Rhode Island, two-thirds of the members elected to each house of the general assembly not having assented thereto?”
The questions submitted by Your Honors relate exclusively to the validity of legislation which has already been enacted by the general assembly, and not to the consistency of proposed legislation with particular constitutional provisions. For the reasons stated unanimously by the judges of this court in Opinion to the House of Representatives, *19699 R. I. 377, 208 A.2d 126, tihe instant request does not come within the purview of the provisions of sec.' 2 of art.. XII of .amendments relating to advisory opinions.
Nevertheless, because of our desire to cooperate with the coordinate branches of the government, we conclude our answer here, as we did in Opinion to the House of Representatives, supra, .by respectfully directing Your Honors’ attention to the settled rule that statutes, having been enacted by the legislature, are presumed to be constitutional unless in some appropriate litigation the contrary is established.
Francis B. Condon
Thomas H. Roberts
Thomas J. Paolino
William E. Powers
Alfred H. Joslin